Citation Nr: 0728187	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
December 1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a 50 percent 
evaluation for PTSD.   

The veteran testified at a May 2006 travel Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran's PTSD symptoms more nearly approximate those of 
a disability characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A May 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Despite the inadequate timing of the May 2006 notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was afforded an opportunity to 
submit additional information in support of his claim.  The 
claim was remanded by the Board in September 2006, and was 
reconsidered by the RO in an April 2007 supplemental 
statement of the case.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2006).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

VA treatment records, dated from May 2003 to April 2007, 
reflect continuing treatment for PTSD.  VA mental health 
clinic notes show that the veteran had nightmares, sleep 
difficulty, and dysphoric mood and affect.  He denied having 
suicidal or homicidal ideations and delusions.  The veteran's 
flow of thought was logical and sequential without formal 
thought disorder.  Cognition, insight, and judgment were 
intact.  An April 2004 mental health note shows that the 
veteran had a GAF score of 60, with a GAF score of 60 for the 
past year.  An April 2005 note reflects a GAF score of 65, 
with a GAF of 65 noted for the past year.  A May 2006 note 
also reflects a GAF score of 65, with a GAF of 65 for the 
past year. 

A May 2004 VA examination included a review of the claims 
file.  The veteran reported that he had trouble sleeping, bad 
dreams, and flashbacks.  He was not working at the time of 
the examination and had not been working since 1999 because 
he was laid off.   On mental status examination, orientation 
was within normal limits.  Appearance and hygiene were 
appropriate.  Behavior was appropriate.  Affect and mood were 
abnormal with depressed mood.  The examiner noted that 
depression did not affect the veteran's ability to function 
independently and effectively.  Communication and speech were 
within normal limits.  The veteran did not have panic 
attacks, delusions, hallucinations, or obsessional rituals.  
Thought processes were appropriate.  There was no impairment 
of judgment.  Abstract thinking and memory were normal.  
There was no suicidal ideation.  Homicidal ideation was 
present, with respect to a neighbor who was a bully, but 
there was no intent.  The veteran had difficulty 
understanding normal conversational speech.  The veteran was 
diagnosed with PTSD with intrusive thoughts, flashbacks, 
nightmares, and depression.  He was assessed with a GAF score 
of 55.  The examiner also noted that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships because he was paranoid and preferred 
social isolation.  

The claims file was reviewed in conjunction with an August 
2005 VA examination. The examiner stated that he had 
evaluated the veteran for his last examination in 2004, and 
stated that the veteran was seen at the VA outpatient mental 
health clinic.  The veteran was attending depression 
management classes.  He and his wife had been married for 32 
years and had a very good relationship.  The veteran was not 
working, and reported that he could not work because of the 
medication he was taking.  The veteran was last employed 5 to 
6 years prior as a cook.  He reported that his PTSD symptoms 
did affect his work in that he had sleep disturbance due to 
nightmares and it was difficult for him to remain employed.  
The veteran reported that his symptoms were severe and felt 
that they had worsened.  He reported continuing problems with 
sleep.  When asked about social functioning, the veteran 
stated that he volunteered at a senior citizens facility.  

A mental status examination revealed no impairment of thought 
process or ability to communicate.  Speech was goal directed.  
No looseness of association was noted.  There was no evidence 
of an underlying thought disorder or psychosis.  Reality 
testing was good.  The veteran was cooperative during the 
interview.  His mood was blunted and his affected was 
depressed.  Hygiene was average.  The veteran was able to 
take care of all activities of daily living with out 
assistance.  The examiner stated that the veteran continued 
to have chronic PTSD with symptoms which include sleep 
impairment, nightmares, flashbacks, and intrusive thoughts.  
The veteran also had a secondary diagnosis of depression, 
secondary to PTSD.  The veteran was assessed with chronic 
PTSD and depression, not otherwise specified.  He was 
assessed with a GAF score of 55. 

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The record 
shows that veteran's symptoms have resulted in occupational 
and social impairment with deficiencies in areas such as 
work, family relations, judgment, and mood due to symptoms 
such as disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  VA treatment records and VA examinations show 
that the veteran had a dysphoric mood and affect, and had 
depression secondary to PTSD.  The May 2004 VA examiner also 
noted that the veteran had difficulty establishing and 
maintaining effective work and social relationships

The veteran's May 2004 and August 2005 VA examinations 
assessed him with GAF scores of 55 reflecting moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  See DSM-IV at 46-47.  VA treatment records 
reflect higher GAF scores of 60 and 65, indicating mild to 
moderate symptoms.  The veteran's GAF scores are consistent 
with his 50 percent disability rating for PTSD with 
deficiencies in work and in maintaining social relationships.  

The Board finds that a higher 70 percent evaluation is not 
warranted where the veteran is not shown to have deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood.  The veteran does not exhibit symptoms 
described for a 70 percent evaluation such as suicidal 
ideation; obsessional rituals; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  VA examinations show that the veteran did not 
exhibit suicidal ideation or obsessional rituals.  During 
examinations, his speech was noted to be normal.  The veteran 
had depression, but it did not affect his ability to function 
independently and affectively.  The veteran is not shown to 
have an inability to establish and maintain effective 
relationships.  Evidence of record shows that he had a good 
relationship with his wife and he volunteered at a senior 
citizens facility.

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for PTSD, in excess of 50 percent, is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


